DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 May 2021 has been entered.
Allowable Subject Matter
Claims 76 and 79-81 are allowed.
Claims 56-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Merzon reference (discussed in greater depth infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Merzon to satisfy each of Applicants’ pertinent limitations, as such modifications would be likely to render the Merzon assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 50-54 and 56-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 46 recitation of “the pocket forming a pocket opening between the front cover and the pocket” is unclear.  Exactly what structure/configuration is sought?  Do Applicants intend to recite “pocket panel” in lieu of “pocket”?  Please review/revise/clarify.
The claim 51 recitation of “one or more dividers” conflicts with the later recitation of “the divider”.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claims 50, 52-54 and 56-60 are rejected as depending from rejected independent claim 46.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 46, 50-54, 58-60, 63-67, 70-71, 73-75, 78 and 82-83 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0297849 to Merzon (“Merzon”).

	Regarding claim 50, Merzon anticipates the bound component of claim 46 further comprising one or more (fig. 7) dividers (88) disposed within (fig. 7) the expandable (para. 2), external (figs. 3-4) pocket (46).
	Regarding claim 51, Merzon anticipates the bound component of claim 50 wherein the one or more dividers (88) include identifier tabs disposed on an end (fig. 7) of the dividers (88).

	Regarding claim 53, Merzon anticipates the bound component of claim 46 wherein the pocket opening (24) is formed between (figs. 3-4) an outside surface (figs. 3-4) of the front cover (30) and an interior side (figs. 3-4) of the pocket (46).
	Regarding claim 54, Merzon anticipates the bound component of claim 46 wherein the pocket (46) is removably attachable to (para. 32) the front cover (30) by a hook and loop fastener (para. 32), resealable adhesives, snaps, buttons, hooks, one or more magnets, or bungee cords.
	Regarding claim 58, Merzon anticipates the bound component of claim 46 wherein the opening (24) of the pocket (46) is adjacent a free edge (figs. 3-4) of the front cover (30) opposite an edge connected to (figs. 3-4) the spine (40).
	Regarding claim 59, Merzon anticipates the bound component of claim 46 wherein the first end (e.g. end nearest free edge of panel 30) of the pocket (46) is affixed to an outside surface (figs. 3-4) of the front cover (30).
	Regarding claim 60, Merzon anticipates the bound component of claim 46 wherein the bound component (20) is formed from one or more of a fabric (para. 24), a plastic, a paper or a vinyl material.
	Regarding claim 63, Merzon anticipates a bound component (e.g. binder 20, as shown in figs. 1-4) comprising (figs. 1-4): i) a back cover (e.g. outer panel 38); ii) a spine (40) connected to (figs. 1-4) the back cover (38) along a side (figs. 2-4) of the back cover (38); iii) a binding mechanism (e.g. ring-type clamp arrangement 44) attached to (figs. 3-4) the back cover (38) or the spine (40); iv) a first pocket 
	Regarding claim 64, Merzon anticipates the bound component of claim 63 wherein the closure flap (58) is attached to (e.g. at least indirectly attached, as shown in figs. 3-4) the first pocket panel (28).
	Regarding claim 65, Merzon anticipates the bound component of claim 64 wherein the closure flap (58) removably attaches (para. 30) to the outside surface (figs. 1 and 3-4) of the bound component (20) by a hook and loop fastener (para. 30),Page 4 of 10Application No. 16/715,370AMENDMENT AND RESPONSE TO ADVISORY ACTION dated May 21, 2021Response to Advisory Action mailed April 19, 2021 one or more magnets, a reattachable adhesive, a bungee cord, a tie, a clasp, a button, a clip, a hook, a ring, a snap, or a zipper.
	Regarding claim 66, Merzon anticipates the bound component of claim 64 wherein the pocket opening (24) is formed between (figs. 3-4) an external side (figs. 3-4) of the first pocket panel (28) and an internal side (figs. 3-4) of the second pocket panel (46).
	Regarding claim 67, Merzon anticipates the bound component of claim 63 wherein the pocket opening (24) is parallel to (figs. 3-4) the spine (40).

	Regarding claim 71, Merzon anticipates a storage component (e.g. binder 20, as shown in figs. 1-4) comprising (figs. 1-4): i) a back panel (e.g. outer panel 38); ii) a front panel (e.g. outer panel 30); iii) a spine (40) connecting (figs. 2-4) the back panel (38) to the front panel (30); iv) a pocket panel (e.g. panel 46) having an end (e.g. end nearest spine 40, as shown in figs. 3-4) attached to (e.g. at least indirectly attached, as shown in figs. 3-4) the front panel (30), the pocket panel (46) forming a pocket opening (e.g. compartment 24) between (figs. 3-4) the pocket panel (46) and a pocket member (e.g. outer panel 28) connected to (figs. 1-4) the pocket panel (46); and v) a closure flap (e.g. cover flap 58) having a first end (e.g. end nearest free edge of panel 30, as shown in figs. 1 and 3-4) attached to (e.g. at least indirectly attached, as shown in figs. 3-4) the storage component (20) and having a securement end (e.g. end nearest middle of panel 30, as shown in figs. 1 and 3-4) configured to be removably secured to (para. 26) an outside surface (figs. 1 and 3-4) of the storage component (20) for maintaining the pocket panel (46) in a closed position (figs. 1 and 3-4), vi) wherein the storage component (20) further comprises a second pocket member (e.g. dividers 88) connected to (fig. 7) the pocket panel (46), the second pocket member (88) forming (fig. 7) a second pocket opening (e.g. spaces between dividers 88).
	Regarding claim 73, Merzon anticipates the storage component of claim 71 wherein the pocket member (28) is connected to an inside surface of (figs. 3-4) the pocket panel (46), and wherein the pocket panel (46) and the pocket opening (24) are external to (figs. 3-4) the front panel (30).
	Regarding claim 74, Merzon anticipates the storage component of 71 wherein the securement end (aforementioned end nearest middle of panel 30) of the closure flap (58) is secured to the pocket (46) by one or a combination of a hook and loop fastener (para. 30),, one or more magnets, a reattachable adhesive, a bungee cord, a tie, a clasp, a button, a clip, a hook, a ring, a snap, or a zipper.

	Regarding claim 78, Merzon anticipates a storage component (e.g. binder 20, as shown in fig. 12C) comprising: i) a back panel (e.g. rightmost panel shown in fig. 12C); ii) a front panel (e.g. leftmost panel shown in fig. 12C); iii) a spine (e.g. central portion of assembly shown in fig. 12C) connecting (fig. 12C) the back panel (aforementioned rightmost panel) to the front panel (aforementioned leftmost panel); iv) a pocket panel (e.g. angled panel shown disposed on aforementioned rightmost panel in fig. 12C) having an end (e.g. left, right and bottom ends, as shown in fig. 12C) attached to (fig. 12C) the back panel (aforementioned rightmost panel), the pocket panel (aforementioned angled panel) forming a pocket opening (e.g. opening starting at angled portion and extending to bottom of respective panels, as shown in fig. 12C) between (fig. 12C) the pocket panel (aforementioned angled panel) and the back panel (aforementioned rightmost panel); v) a closure flap (e.g. skirt attached to aforementioned rightmost panel) having a first end (e.g. bottom end, as shown in fig. 12C) attached to (fig. 12C) the back panel (aforementioned rightmost panel) and having a securement end (e.g. upper end, as shown in fig. 12C) configured to be removably secured to (compare figs. 12A-C) an attachment point (e.g. skirt attached to aforementioned leftmost panel) on (fig. 12C) the front panel (aforementioned leftmost panel), wherein the pocket opening (opening starting at angled portion and extending to bottom of respective panels) is perpendicular to (at least at the bottom of the opening, as shown in fig. 12C) the spine (aforementioned central portion of assembly shown in fig. 12C).
	Regarding claim 82, Merzon anticipates a storage component (e.g. binder 20, as shown in figs. 1-4) comprising (figs. 1-4): i) a back panel (e.g. outer panel 38); ii) a front panel (e.g. outer panel 30); iii) a spine (40) connecting (figs. 2-4) the back panel (38) to the front panel (30); iv) a pocket panel (e.g. panel 46) having an end (e.g. end nearest spine 40, as shown in figs. 3-4) attached to (e.g. at least indirectly 
	Regarding claim 83, Merzon anticipates the storage component of 82 wherein the attachment end (aforementioned end nearest middle of panel 30) of the closure flap (46) attaches to the pocket (46) by one or a combination of a hook and loop fastener (para. 30), one or more magnets, a reattachable adhesive, a bungee cord, a tie, a clasp, a button, a clip, a hook, a ring, a snap, or a zipper.
Response to Arguments
In view of Applicants’ claim amendments, the applied basis of rejection has been duly altered.  Accordingly, Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637